PER CURIAM.
Upon tile theory that the Susquehanna Steamship Company was ojierating the ship Panola as agent for the appellee, the appellant seeks to recover on a judgment obtained in the state Supreme Court. The recovery is for a breach of a contract of carriage. The ship Panola was a merchant vessel owned by the United States. Under the authority of United States Shipping Board Emergency Fleet Corp. v. Lustgarten, 280 U. S. 320, 50 S. Ct. 118, 74 L. Ed. 451, and Weinstein v. Black Diamond S. S. Corp., 40 F.(2d) 590 (C. C. A. 2), the exclusive remedy as against the United States is under the Suits in Admiralty Act (46 USCA §§ 741-752). The rule announced in these cases is applicable to the instant suit, and upon such authority the bill was properly dismissed.
Decree affirmed.